DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/05/2020, 12/30/2020, 10/20/2021, and 04/27/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive since it generally recites a device with a battery and does not incorporate the inventive concept claimed in the independent claim.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirataki [JP 2011-055647]*.
*Note that a copy of the above foreign document and its corresponding English translation has already been filed on record with the IDS filed on 12/05/2020 and therefore no duplicate copies are provided with this action.
With respect to claim 1, Shirataki discloses an electronic device [100] to which a drive power is supplied from a battery [21], the electronic device comprising: a control circuit [23] that acquires battery information including information related to a status of the battery [history management, also deterioration information]; a storage that stores the acquired battery information [implicit feature of a controller, also see 233]: and an interface circuit that communicates with a management server via a network [5 to network 200], wherein the control circuit: transmits the battery information stored in the storage to the management server via the interface circuit [transmit monitoring information, i.e. from control 3a via monitor 31-33], receives control information related to control of the battery from the management server via the interface circuit, and controls the battery according to the received control information [function halt means 35 in response to command sent from the server, see also par. 0040-0070].

With respect to claim 2, Shirataki further discloses wherein the battery information includes at least one of information for identifying a battery, information indicating a physical status of a battery, and information indicating a usage status of a battery [at least deterioration information indicates a physical status (internal resistance) and also a usage status].

With respect to claim 3, Shirataki further discloses wherein the battery . information includes at least one of a serial number of a battery, date of manufacture of a battery, a firmware version, date of start of use of a battery, degree of deterioration of a battery, a voltage of a battery, a current of a battery, a temperature of a battery, an ambient temperature, and capacity of a battery [at least deterioration information and battery serial number, see par. 0048 and 0058].

With respect to claim 4, Shirataki further discloses wherein the control information includes classification information indicating a deterioration status of the battery of the electronic device in a stepwise manner [par. 0059-0067; three different tiers of levels for the thresholds, i.e. in one example a determination is made on the internal resistance/degradation as compared to various levels and the alarm output being responsive to that indication].

With respect to claim 5, Shirataki further discloses wherein the control information includes a command for stopping a function of a battery of the electronic device [halt means 35].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL R PELTON whose telephone number is (571)270-1761. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859